Title: Abigail Adams to Cotton Tufts, 5 October 1787
From: Adams, Abigail
To: Tufts, Cotton


        
          London october 5th 1787
          Dear sir
        
        Your obliging favour by captain Folger came safe to Hand, and brought me the agreeable intelligence of my Eldest sons having received His degree, and performed his part to the satisfaction of his Friends, and his own credit. you know Sir from experience, that there is no musick sweeter in the Ears of parents, than the well earned praises of their children.
        I hope he will continue through Life to mantain the Character of an honest man; and a usefull citizen I am anxious for his Health, and hope you will advise him to pay more attention to it, than he is inclined too
        I presume before this time mr Adams’s & my letters must have reachd you, respecting the purchase of Borlands place. I hope to hear from you upon this subject by Callihan: Mr Adams has written to you concerning our Farm and thinks it best to take it into his own Hands, as it will want manure, and many other things done; which we cannot expect from a Tenant, but as some arrangements will be necessary before we shall be able to reach America, I have thought whether Pheby would not undertake the dairy, with an assistant, and whether the other buisness might not be performd by hireing a man & Boy & agreeing to pay him a certain Sum he finding himself—
        I know it is much easier to propose these things than to do them, and that it is putting a great deal of trouble upon you. Belcher used to be a good Hand & knows the place perfectly well, if you should buy mr Borlands place, that also will require attention. I hope we may be able to get home in june at furthest.—
        Every thing here looks Hostile, and England is arming with all expedition and seem fully bent upon war, without a single object of Benifit, or conquest. The Nation appear very well pleasd at the prospect. The Conduct of France towards Holland, betrays either weakness or Fear. She has by her late conduct faded the laurels which she won in America. She has left her Ally, in their greatest distress, a prey to the orange mob, & the prussian Army To the machinations of British politicks, & the Tyrranny of the Stadholder. The Country will in a manner, be depopulated, the wealth of it transferd to other Nations, and the Prince of orange the Monarck of Frogs, perhaps the insolence of this Nation may provoke France to strike some unexpected stroke, but it will be too late to save Holland. The Patriots have already experienced the most outrageous conduct, and wanton cruelty, in the destruction of their Houses, and the ravage of their property, every personal indignity, and a constant threatning of their lives.
        Such is the Mobility of all countries when once let lose, another lesson for America. I hope She will be wise enough to keep clear of the Blaize which threatnes Europe. She may rise into power and concequence, even by the Calamities of other Nations if she improves their folly arright
        Mr Adams has finishd his other volm and requests when they arrive you would distribute a 2d volm to all those Gentleman to whom he sent the first, as well as those you added to the List, not forgetting Brother Shaw— The Reviewers to this month are sent you.
        Remember me to your Son and believe me dear sir / most affectionately yours,
        A Adams
       